                                        Case 3:16-cv-03582-WHA Document 256 Filed 04/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8
                                   9   STRAIGHT PATH IP GROUP, INC.,
                                                                                           No. C 16-03463 WHA
                                  10                   Plaintiff,                          No. C 16-03582 WHA
                                  11            v.

                                  12   CISCO SYSTEMS, INC.,
Northern District of California
 United States District Court




                                  13                   Defendant.

                                  14                                                       ORDER RE CIVIL HEARINGS DUE
                                       STRAIGHT PATH IP GROUP, INC.,                       TO PUBLIC HEALTH CONCERN
                                  15                  Plaintiff,
                                  16          v.
                                  17   APPLE INC.,
                                  18                  Defendant.
                                  19
                                             In light of the public health concern caused by COVID-19 (coronavirus), Judge Alsup
                                  20
                                       has vacated all in-court civil hearings for the time being. The May 7 hearing shall be
                                  21
                                       conducted, still at 8:00 a.m., telephonically. The courtroom deputy will provide further
                                  22
                                       instruction.
                                  23
                                            IT IS SO ORDERED.
                                  24
                                       Dated: April 30, 2020.
                                  25

                                  26

                                  27                                                         WILLIAM ALSUP
                                                                                             UNITED STATES DISTRICT JUDGE
                                  28
